DETAILED ACTION
	This action is responsive to 12/06/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device that allows pixels to extend their lifetime without deteriorating image quality and a method of compensating pixel deterioration.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display device comprising: a display panel in which a plurality of scan lines and a plurality of data lines intersecting with one another and a plurality of pixels are arranged; a deterioration determination unit configured to determine deterioration of the plurality of pixels; a sensing unit configured to sense illuminance of surrounding environment of the display panel; and a compensation block configured to receive a deterioration sensing value or a deterioration predicted value from the deterioration determination unit and receive illuminance data from the sensing unit to compensate for the deterioration of the pixels with a target compensation level varied according to the illuminance, wherein a target luminance of the plurality of pixels is set to be lower in a high-illuminance environment than in a low-illuminance environment when pixel data of the same gray scale is written to the plurality of pixels.” 
Independent claim 14 also recites similar limitations. Other allowable subject matter was previously indicated in the non-final Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627